DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

 Response to Amendment
The amendment filed 11/7/2022 has been entered.  Claims 1, 4, 6-12, 14-15, 17 have been amended and Claim 2 has been cancelled.  Claims 1, 3-17 are currently pending in the application.  The amendment overcomes each objection, the rejections of Claims 1-8, 11-17 under 35 U.S.C. 112(b), and each rejection under 35 U.S.C. 112(d), and each rejection under 35 U.S.C. 101 previously set forth in the Final Office Action of 8/8/2022.

Response to Arguments
	The amendment to Claim 9 does not clarify the indefiniteness regarding the relationship of the image and the voice to each of the recited devices in the medical device management system.  Please see the rejection under 35 U.S.C. 112(b) below.
	Applicant’s arguments, see pages 6-8, filed 11/7/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered but are considered moot in view of the new grounds of rejection necessitated by the amendments to the claims.  Claim 1 has been modified to detail the first information output to a monitor and the first information comprising a test pattern for the monitor, limitations heretofore not presented for examination in this application.  As such, the scope of the claims was substantially changed and new grounds for rejection are presented.
Regarding the first information output to a monitor, US 20040030367 A1 by Yamaki et al. (hereinafter “Yamaki”) discloses an endoscopic surgical system 3 including a system controller 22 which performs concentrated control of camera device 15 including outputting endoscopic images to a display device 19.
Regarding the first information comprising a test pattern for the monitor, Yamaki does not positively disclose this feature.  However, US 20190120694 A1 by Yin et al. (hereinafter “Yin”) teaches an LCD or LED display provided as an optical target for a camera system 150.  Based on imaging of the screen displays, RBG data is received from the camera system 150 and XYZ data for spectral analysis is received from a spectrometer system 160.  Error correction is then calculated from the received data and provided to the camera system 150 by controller circuit 170 to adjust image settings.
Please see the rejections under 35 U.S.C. 103 below.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “The medical device management system according to claim 1, the plurality of devices…”.  For clarity, it is suggested that this limitation be amended to read “The medical device management system according to claim 1, wherein the plurality of devices…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “an image displayed on the monitor, the image captured by the camera, the image recorded by the recorder, a voice acquired by the microphone, or the voice outputted by the loudspeaker” in lines 8-10.  This limitation is indefinite because it appears to indicate the same image being displayed on the monitor, captured by the camera, and recorded by the recorder.  Similarly, this limitation appears to indicate the same voice being acquired by the microphone and outputted by the loudspeaker.  No indication has been provided that these devices are connected with the capability of utilizing the same image and voice, or that these devices are provided together in the medical device management system.
For the remainder of this Action, it is assumed that each of the recited devices is related to a different image or voice, independent of the operation of other devices of the medical device management system.  Further, it is suggested that this limitation be amended to read “an image displayed on the monitor, an image captured by the camera, an image recorded by the recorder, a voice acquired by the microphone, or a voice outputted by the loudspeaker” or similar. 
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040030367 A1 by Yamaki et al. (hereinafter “Yamaki”) in view of US 20190120694 A1 by Yin et al. (hereinafter “Yin”).
Regarding Claim 1, Yamaki discloses a medical device management system (endoscopic surgical system 3) comprising: 
a plurality of devices connected to a surgical network (devices of the first cart 11 and second cart 12; [0097-98]; Fig. 1); and 
an information processor configured to: 
output first information to a device of the plurality of devices (system controller 22 performs concentrated control of camera device 15, which outputs endoscopic images to a display device 19), wherein the device is a monitor (display device 19; [0099-102]; Fig. 1).
However, Yamaki does not positively disclose the first information comprises a test pattern for the monitor; and the information processor configured to: 
acquire second information, wherein the second information includes image information based on imaging the device of the plurality of devices;
compare the first information and the second information; 
calculate a difference between the first information and the second information based on the comparison; and 
change, based on the calculated difference, settings of at least one device of the plurality of devices to minimize the difference between the first information and the second information.
Yin teaches a spectro-colorimeter system 100 including a characterization target 120, which can be an LCD or LED display, provided as an optical target for a camera system 150.  During a calibration process, a plurality of screen displays having standardized characteristics such as spatial and color information are selected.  Based on imaging of the screen displays, RBG data is received from the camera system 150 and XYZ data for spectral analysis is received from a spectrometer system 160.  Error correction is then calculated from the received data and provided to the camera system 150 by controller circuit 170 to adjust image settings ([36-38, 42]; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the calibration process taught by Yin with the benefit of establishing a continuous and fluid pipeline for display testing (Yin [0035]).
Regarding Claim 3, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the information processor is further configured to change the settings of the at least one device of the plurality of devices based on an output signal outputted from the at least one device of the plurality of devices (error correction for the camera system 150 based on the received RGB data; Yin [0042]; Fig. 2).
Regarding Claim 4, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the plurality of devices includes a camera for surgery, a light source for surgery, a recorder configured to record a video image of the camera, a microphone for surgery, or a loudspeaker for surgery (any of devices in Yamaki [0102, 107]).
Regarding Claim 5, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the information processor is further configured to change the settings of the at least one device of the plurality of devices based on change of a setting of an IP converter connected with the plurality of devices (data analysis and output from TCP/IP controller unit 159 to communications control unit 153 of the system controller 22; Yamaki [0121, 131]; Fig. 7).
Regarding Claim 7, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the plurality of devices includes the monitor for surgery (display device 19; [0099-102]; Fig. 1) and a camera for surgery, the camera comprises an endoscope camera (endoscopic camera device 23; [0103-106]; Fig. 1).
However, Yamaki as modified by Yin does not positively teach the endoscope camera is configured to perform imaging of the monitor to acquire a monitor image, and the information processor is further configured to change a setting of the endoscope camera or the monitor based on the monitor image.
Yin further discloses a camera system 150 which undergoes a calibration process during which a plurality of screen displays having standardized characteristics such as spatial and color information are selected.  Based on imaging of the screen displays, RBG data is received from the camera system 150 and XYZ data for spectral analysis is received from a spectrometer system 160.  Error correction is then calculated from the received data and provided to the camera system 150 by controller circuit 170 to adjust image settings ([36-38, 42]; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the endoscopic camera taught by Yamaki in view of Yin with the camera calibration as taught by Yin with the benefit of establishing a continuous and fluid pipeline for display testing (Yin [0035]).
Regarding Claim 8, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the plurality of devices includes a plurality of monitors for surgery, and the information processor is further configured to change settings of the plurality of monitors for surgery based on information of at least one monitor of the plurality of monitors for surgery (selective display of data by display device 19 and concentrated display panel 20; Yamaki [0100-101]; Fig. 1).
Regarding Claim 9, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the plurality of devices, of the medical device management system, connected to the surgical network includes at least one of the monitor for surgery, a camera for surgery, a recorder configured to record a video image of the camera, a microphone for surgery, or a loudspeaker for surgery (display device 19; Yamaki [0099-102]; Fig. 1), and 
the information processor is further configured to change a setting of an amount of delay of at least one of an image displayed on the monitor, the image captured by the camera, the image recorded by the recorder, a voice acquired by the microphone, or the voice outputted by the loudspeaker (updating display information is temporarily stopped at a timing t2 or if an error is detected; Yamaki [0190]; Fig. 32).
Regarding Claim 10, Yamaki as modified by Yin teaches the medical device management system according to claim 1, the plurality of devices includes the monitor for surgery (display device 19; Yamaki [0099-102]; Fig. 1), and wherein the information processor is further configured to change the setting of an amount of delay of a plurality of images in a case where the plurality of images is displayed in an overlaying manner on the monitor (updating display information is temporarily stopped at a timing t2 or if an error is detected, and a warning display area 207a overlaps an endoscopic image display area 201a; Yamaki [0190, 206]; Figs. 32, 35).
Regarding Claim 11, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the plurality of devices includes a calibration camera (endoscopic camera device 23; Yamaki [0103-106]; Fig. 1).
However, Yamaki as modified by Yin does not positively teach the calibration camera is configured to perform imaging of an output of at least one device of the plurality of devices, and the information processor is further configured to change the settings of the at least one device of the plurality of devices based on the image of the output.
Yin further teaches the camera system 150 including an imaging camera 155 for performing imaging during the calibration process.  Based on the imaging, RBG data is received from the camera system 150 and XYZ data for spectral analysis is received from a spectrometer system 160.  Error correction is then calculated from the received data and provided to the camera system 150 by controller circuit 170 to adjust image settings ([36-39, 42]; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the calibration process taught by Yin with the benefit of establishing a continuous and fluid pipeline for display testing (Yin [0035]).
Regarding Claim 12, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the plurality of devices includes a calibration camera (endoscopic camera device 23; Yamaki [0103-106]; Fig. 1) and the monitor for surgery (display device 19; [0099-102]; Fig. 1).
However, Yamaki as modified by Yin does not positively teach the calibration camera is configured to perform imaging of the monitor, and the information processor is further configured to change a setting of the monitor based on the image of the monitor.
Yin further teaches the camera system 150 including an imaging camera 155 for performing imaging during the calibration process.  Based on the imaging, RBG data is received from the camera system 150 and XYZ data for spectral analysis is received from a spectrometer system 160.  Error correction is then calculated from the received data and provided to the camera system 150 by controller circuit 170 to adjust image settings ([36-39, 42]; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the calibration process taught by Yin with the benefit of establishing a continuous and fluid pipeline for display testing (Yin [0035]).
Regarding Claim 13, Yamaki as modified by Yin teaches the medical device management system according to claim 1, wherein the information processor is further configured to determine the at least one device from among the plurality of devices based on device information of the plurality of devices (connection setting of a peripheral device based on the connection state of that device; Yamaki [0157-159]; Fig. 22).
Regarding Claim 17, Yamaki discloses a medical device management method, comprising: in a medical device management system (endoscopic surgical system 3): 
outputting, by an information processor of the medical device management system, first information to a device of a plurality of devices (system controller 22 performs concentrated control of camera device 15, which outputs endoscopic images to a display device 19), wherein the device is a monitor (display device 19; [0099-102]; Fig. 1), 
However, Yamaki does not positively disclose the first information comprises a test pattern for the monitor; and the method comprising: 
acquiring, by the information processor of the medical device management system, second information, wherein the second information includes image information based on imaging the device of the plurality of devices; 
comparing the first information and the second information; 
calculating a difference between the first information and the second information based on the comparison; and 
changing, based on the calculated difference, settings of at least one device of the plurality of devices to minimize the difference between the first information and the second information.
Yin teaches a spectro-colorimeter system 100 including a characterization target 120, which can be an LCD or LED display, provided as an optical target for a camera system 150.  During a calibration process, a plurality of screen displays having standardized characteristics such as spatial and color information are selected.  Based on imaging of the screen displays, RBG data is received from the camera system 150 and XYZ data for spectral analysis is received from a spectrometer system 160.  Error correction is then calculated from the received data and provided to the camera system 150 by controller circuit 170 to adjust image settings ([36-38, 42]; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the calibration process taught by Yin with the benefit of establishing a continuous and fluid pipeline for display testing (Yin [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaki in view of Yin as applied to claim 1 above, and further in view of US 20160154620 A1 by Tsuda et al. (hereinafter “Tsuda”).
Regarding Claim 6, Yamaki as modified by Yin teaches the medical device management system according to claim 1, however does not positively teach wherein the information processor is further configured to change a color setting of the monitor.
Tsuda teaches an information processing system 1000 which acquires information from various medical apparatuses 500.  Information processing apparatus 300 additionally performs a color conversion process to improve visibility of a scene image captured by camera 61 for display ([0170-171]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor taught by Yamaki in view of Yin with the color conversion taught by Tsuda with the benefit of improving visibility of a virtual image displayed to a user (Tsuda [0171]).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki in view of Yin as applied to claims 1, 13 above, and further in view of US 20160196400 A1 by Hanning et al. (hereinafter “Hanning”).
Regarding Claim 14, Yamaki as modified by Yin teaches the medical device management system according to claim 13, however does not positively teach wherein the information processor is further configured to change the setting of the at least one device having a specific adjustment range among the plurality of devices, and the specific adjustment range of the at least one device is wider than an adjustment range of another device among the plurality of devices.
Hanning teaches a system 10 for configuring a plurality of configurable devices 16 which communicate via a controller 14.  One of the configurable devices 16 further configures the remaining configurable devices 16; [0017, 43]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Yamaki in view of Yin with the control settings taught by Hanning with the benefit of providing communication between the operating room communicator and the configurable devices (Hanning [0043]).
Regarding Claim 15, Yamaki as modified by Yin teaches the medical device management system according to claim 1, however does not positively teach wherein the information processor is further configured to change the settings of the at least one device of the plurality of devices based on individual information of a user.
Hanning teaches a system 10 for configuring a plurality of configurable devices 16 which communicate via a controller 14.  The configurable devices 16 have settings to be configured based on the preferences of an individual ([0017]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Yamaki in view of Yin with the individual information taught by Hanning with the benefit of establishing network settings according to the preferences of a person in the operating room (Hanning [0017]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaki in view of Yin and Hanning as applied to claim 15 above, and further in view of Tsuda.
Regarding Claim 16, Yamaki as modified by Yin and Hanning teaches the medical device management system according to claim 15, however does not positively teach wherein the information processor is further configured to change a setting of voice quality or voice volume of a loudspeaker for surgery based on the individual information.
Tsuda teaches an information processing system 1000 which acquires information from various medical apparatuses 500.  Information to specify characteristics of display 100 can be provided with a microphone ([0120]).  Further, voice prints of various users can be stored such that the processing apparatus sets the video specification of the display according to the stored voice print.  The user’s voice information is used to execute additional processing, including voice signals to the microphone ([0277]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Yamaki in view of Yin and Hanning with the voice information and processing taught by Tsuda with the benefit of improving convenience for the user (Tsuda [0120]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 20170032537 A1)
Park et al. (US 20180225075 A1)

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795